Citation Nr: 0432992	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  98-04 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the left leg, currently rated as 40 percent disabling. 

2.  Entitlement to service connection for varicose veins of 
the right leg on a direct basis or as secondary to service-
connected disability left leg varicose veins.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the Army 
from June 1944 to June 1946.  Service personnel records 
indicate that the veteran was in combat during active 
service, as he was awarded a Purple Heart.   

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In December 1998, the veteran had a 
videoconference hearing at the RO with the undersigned Judge 
in Washington, DC.  In May 1999, the Board remanded the 
veteran's claims in order to obtain private treatment records 
as well a VA examination report.  

In an August 2000 decision, the Board denied entitlement to 
an increased evaluation for varicose veins of the left leg 
and entitlement to service connection for   varicose veins of 
the right leg (on a direct basis or as secondary to the 
service-connected varicose veins, left leg).  The veteran 
appealed his claims to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2001, the Court granted an 
Unoppposed Motion for Remand; it vacated the Board's October 
2000 decision and remanded the matter for readjudication 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 
5107, 5126 (West 2002).

In a May 2002 decision, the Board again denied an increased 
rating for varicose veins of the left leg and service 
connection for varicose veins of the right leg (on a direct 
basis or as secondary to the service-connected varicose 
veins, left leg).  The appellant again appealed to the Court.  
In January 2003, the Court granted a Joint Motion for Remand, 
thereby vacating the Board's May 2002 decision and remanding 
the matter for readjudication consistent with the VCAA.  The 
January 2003 Joint Motion for Remand specifically noted that 
the evidence of record did not show that the notice 
requirements of 38 U.S.C.A. § 5103 (West 2002) were 
satisfied.  In September 2003, the Board remanded the 
veteran's claims for action consistent with the VCAA.  Id. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In a May 2004 statement, the veteran specifically requested 
that the RO obtain records of treatment and examinations from 
September 29, 2003 to May 21, 2004 from the VAMC in New 
Orleans, Louisiana.  As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2004).  

VA also has a duty to secure a medical examination or opinion 
if one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Evidence of record indicates that the veteran last 
had a VA examination to evaluate his varicose vein 
disabilities in December 1999.  The Court has held that VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board also notes that, although the record indicates that 
the veteran's claims folder was transferred to the VAMC for 
the examination, the December 1999 VA examination report does 
not indicate that the examiner reviewed the veteran's claims 
file before conducting the examination and issuing his 
opinion concerning whether the veteran's right leg varicose 
vein disability was secondary to his service-connected left 
leg varicose vein disability.  Examinations for compensation 
and pension purposes conducted without contemporaneous review 
of the veteran's claims files are deficient for rating 
purposes.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also finds it necessary to obtain an 
additional VA medical examination for purposes of determining 
whether the veteran's claimed right leg varicose vein 
disability was aggravated by his service-connected left leg 
varicose vein disability.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Competent medical evidence of record does 
not adequately address the question of whether the veteran's 
claimed right leg varicose vein disability was aggravated by 
his service-connected left leg varicose vein disability.  As 
noted above, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2004).  

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain all available 
examination reports and outpatient 
treatment records for the veteran's 
service-connected as well as claimed 
varicose vein disabilities from the VA 
Medical Center in New Orleans, Louisiana 
for the period from January 1985 to the 
present.  In particular, the records of 
examination and treatment from September 
29, 2003 to May 21, 2004, should be 
associated with the veteran's claims 
folder, as he requested.

2.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected disability of left leg varicose 
veins.  The examiner should describe all 
symptomatology due to the veteran's 
service-connected left leg varicose vein 
disability including the existence of any 
persistent edema, subcutaneous 
induration, stasis pigmentation, eczema, 
persistent ulceration, or board-like 
edema.  

3.  The RO should also schedule the 
veteran for a VA examination to obtain a 
nexus opinion concerning the right leg 
varicose veins.  The examiner should 
determine whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the claimed 
disability of right leg varicose veins 
are due to the veteran's service-
connected left leg varicose veins 
disability, or aggravated by the service-
connected left leg varicose vein 
disability.  If the examiner determines 
that the claimed disability of right leg 
varicose veins were aggravated by the 
service-connected left leg varicose vein 
disability, the examiner should indicate 
the extent of such aggravation.  The 
claims folder and a copy of the REMAND 
should be made available to the examiner 
for review.  If the examiner is unable to 
give the requested opinion(s), the reason 
for the inability to give the opinion(s) 
should be stated.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for left leg varicose vein disability and 
entitlement to service connection for 
varicose veins of the right leg on a 
direct basis or as secondary to service-
connected disability left leg varicose 
veins.  If the claims remain denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits 
since May 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


